Citation Nr: 0104889	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-15 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a shell fragment wound to the left ankle 
involving Muscle Group XII.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which assigned a 20 percent disability 
rating for residuals of a shell fragment wound to the left 
ankle involving Muscle Groups XII.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

In a June 1999 statement, N. Solomon, MD, of The Permanente 
Medical Group, Inc., indicated that the veteran had a modest 
footdrop.  However, at the time of the August 1999 VA fee-
basis examination, he was not reported to have a footdrop, 
although decreased sensation in the left ankle was noted.  
The fee basis examiner did not have the claims folder for 
review.  

Regulations applicable to this case include 38 C.F.R. § 4.14 
(2000) which provides that disability from injuries to the 
muscles, nerves and joints overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  Additionally, a muscle injury rating 
will not be combined with a peripheral nerve paralysis of the 
same body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a) (2000).  Footdrop can be 
indicative of a nerve injury, such as an injury to the 
external popliteal (common peroneal) nerve.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8521 (2000).  

In this case, it needs to determined whether the residuals of 
the shell fragment wound to the left ankle include any nerve 
injuries and, if so, which nerve(s).  Furthermore, except for 
the August 1999 VA fee-basis examiner, no medical 
professional has ever identified which muscle group(s) are 
involved.  Given the extent of the injury to the left ankle 
along with the location of the scars, another VA examination 
is necessary to determine whether there is also an injury to 
Muscle Group X or Muscle Group XI.  See 38 C.F.R. § 4.73, 
Diagnostic Codes 5310-12 (2000).  

Moreover, the residuals of the shell fragment wound of the 
left ankle can also be evaluated under Diagnostic Code 5284 
(other foot injuries) because the residuals involve not only 
the left ankle, but also the left foot.  38 C.F.R. §§ 4.40 
and 4.45 are applicable for an evaluation under that code.  
VAOPGCPREC 09-98 (Aug. 14, 1998). 




Accordingly, this case is REMANDED for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should ask the veteran to 
identify any private and VA medical 
treatment or evaluation for his left 
ankle injury and the RO should then 
obtain any medical records not currently 
on file.  In any event, the RO should 
obtain all relevant records from the San 
Francisco, California, VA Medical Center.

3.  The RO should inform the veteran of 
the importance of a VA examination for 
his claim of an increased rating for 
residuals of a shell fragment wound of 
the left ankle, and that, under 38 C.F.R. 
§ 3.655, his claim will be denied if he 
fails to report for a VA examination 
without good cause.  Notification of the 
examination date should also be 
documented in the claims folder. 

4.  The veteran should then be afforded a 
comprehensive VA examination by an 
orthopedist and a neurologist, if 
available, to determine the current 
manifestations and severity of the 
residuals of the shell fragment wound to 
the left ankle.  The claims folder and a 
separate copy of this remand must be made 
available to the examiners, the receipt 
of which should be acknowledged in the 
examination report(s).  Joint or separate 
examinations are permissible, but both 
examiners must actually examine the 
veteran and review the claims folder, to 
include the service medical records.  Any 
indicated studies should be performed.  
The veteran's history, current 
complaints, and examination findings must 
be reported in detail by the examiners.  

The orthopedist should: 

a.  Identify the muscle group(s) 
affected by residuals of the shell 
fragment wound of the left ankle; 

b.  Comment on the degree of muscle 
damage (e.g., slight, moderate, 
moderately severe or severe); 

c.  Report all findings and symptoms 
of the injury in detail, including 
active and passive range of motion 
of the ankle, any ankle instability, 
any muscle atrophy, any impairment 
of strength, the status of any 
scars, etc. 

The orthopedist should also render an 
opinion on the extent, if any, of any 
fatigue, weakness, functional impairment, 
impaired coordination or pain in the left 
ankle and foot, from the service-
connected disability, due to repeated use 
or flare-ups, and should portray these 
factors in terms of any additional loss 
in range of motion.

With regard to any neuropathy, the 
neurologist should:

a.  Identify any nerve(s) affected 
by residuals of the shell fragment 
wound to the left ankle and note 
whether any impairment of sensation, 
paralysis, neuritis or neuralgia is 
present; 

b.  If paralysis is present, the 
neurologist should note whether it 
is complete or incomplete and should 
indicate whether it affects an 
entirely different function from the 
muscle injury(ies) to the left 
ankle.  The examiner should 
specifically note there is any 
footdrop in view of Dr. Solomon's 
finding of "modest footdrop"; 

c.  If there is incomplete 
paralysis, the neurologist should 
comment on how it is manifested and 
its severity (e.g., severe, moderate 
or mild);  

d.  If neuritis or neuralgia is 
present, the neurologist should 
comment on how it is manifested and 
its severity (e.g., severe, moderate 
or mild); 

All findings should be reported in detail 
and the foundation for all conclusions 
should be clearly set forth.  A 
comprehensive report that addresses the 
aforementioned should be provided and 
associated with the claims folder.

5.  The RO should then review the 
examination report(s).  If not responsive 
to the Board's instructions, such should 
be amended by the examiner so that the 
case will not have to be remanded again.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000) and 01-02 (January 9, 
2001), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  The RO should readjudicate 
the claim with consideration of 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.55, and 4.71a, 
Diagnostic Code 5284, as applicable.  If 
the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


